Citation Nr: 1711212	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  12-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a heart condition, to include ischemic heart disease and atrial fibrillation, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1965 to February 1969, to include service in the Republic of Vietnam.  His awards and decorations include a Vietnam Service Medal, among others.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a
December 2010 rating decision issued by a Department of Veterans Affairs (VA)
Regional Office (RO).  

This matter was previously remanded by the Board in July 2014, and has since been returned to the Board for appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, an additional remand is necessary in this case.

Pursuant to a July 2014 Board remand, the Veteran was afforded a VA examination in August 2014 for his claim of service connection for a heart condition, to include ischemic heart disease and atrial fibrillation.  The examiner opined that the Veteran did not have ischemic heart disease, but confirmed a diagnosis of atrial fibrillation.  The VA examiner provided an addendum opinion in March 2015, where he opined that the Veteran's atrial fibrillation was not caused or aggravated by his active service.  

The Veteran submitted an appellate brief in January 2017, asserting that his currently diagnosed atrial fibrillation is due to, or aggravated by, his service-connected type II diabetes mellitus.  Service connection may be established on a secondary basis for a disability which is proximately due to, or aggravated by, service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).  Although the VA opinions address whether the Veteran's atrial fibrillation was proximately due to his active service, the opinions do not address whether the Veteran's atrial fibrillation is due to, or aggravated by, his service-connected type II diabetes mellitus.  Therefore, the Veteran's claim must be remanded for an additional addendum opinion.     

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any remaining outstanding treatment records relevant to his claim.  All identified VA records should be added to the claims file.  All other properly identified records should also be obtained if the necessary authorization to obtain the records is identified by the Veteran.  If any records are not available, appropriate action should be taken (see 38 C.F.R. § 3.159(c)-(e)), to include notifying the Veteran of the unavailability of the records.  

2.  After the above development has been completed to the extent possible, request an additional addendum opinion from the examiner who performed the August 2014 VA examination and provided the March 2015 addendum opinion, if available, otherwise the opinion must be sought from a similarly qualified provider.  The claims file must be reviewed by the examiner.  If a new examination is deemed necessary to respond to the request, one should be scheduled.  Following a review of the record, the provider should respond to the following:

Whether the Veteran's atrial fibrillation is at least as likely as not (at least a 50 percent probability) caused or aggravated by (permanently worsened beyond normal progression of the disorder) his service-connected diabetes mellitus, type II.

A complete rationale for the requested opinion must be provided.  In doing so, the examiner should reference any medical studies addressing the relationship between type II diabetes mellitus and atrial fibrillation.   

3.  After completing the above actions, and any other development deemed necessary, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

